DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on June 22, 2022 is acknowledged.  Claims 15-20 have bee withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the electric tester" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The electric tester seems to separate, while it might be a part of the electrical test apparatus.  For the purpose of examination, the Examiner has taken “the electric tester” to be “the electrical test apparatus”.  Claims 3-9 inherit these deficiencies due to their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Chi) (WO 2013/004836 A1) in view of Murakami et al. (Murakami) (US 2015/0137842 A1).
	In regard to claim 1, Chi (Figs. 2-11 and associated text) discloses a method of electrical testing an integrated circuit (IC) die, the method comprising: aligning a back-side structure (items 44, 45, 46) coupled through a back-side of the die (items Die 1, Die 2, Die 3) to a first conductive pin of multiple conductive pins of a prober of an electrical test apparatus (item 40); contacting the first conductive pin to the back-side structure (items 44, 45, 46), wherein the back-side structure (items 44, 45, 46) provides electrical coupling to a terminal of a device (items Die 1, Die 2, Die 3, devices within); and executing, while the first conductive pin is contacting the back-side structure (items 44, 45, 46), an electrical test algorithm (TAM) on the die (items Die 1, Die 2, Die 3) through at least the first conductive pin to generate electrical test data corresponding to the die (items Die 1, Die 2, Die 3), but does not specifically disclose a transistor device.
	Murakami (paragraph 5) discloses a transistor device.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chi with the teachings of Murakami for the purpose device density and desired functionality.
	In regard to claim 10, Chi (Figs. 2-11 and associated text) as modified by Murakami (paragraph 5, see rejection of claim 1 above) discloses wherein the back-side structure (items 44, 45, 46) comprises one of a back-side source or drain contact metallization, a back-side gate electrode, or a metallization structure of a back-side metallization stack.
	In regard to claim 11, Chi (Figs. 2-11 and associated text) as modified by Murakami (paragraph 5, see rejection of claim 1 above) discloses aligning a second back-side structure exposed through a back-side of a second die to a second conductive pin of multiple conductive pins of a second prober of the electric tester; contacting, while contacting the first conductive pin to the back-side structure, the second conductive pin to the second back-side structure, wherein the second back-side structure provides electrical coupling to a second transistor terminal of a second transistor device of the second die; and executing, while executing the electrical test algorithm, a second electrical test algorithm on the second die through at least the second conductive pin to generate second electrical test data corresponding to the second die.
	It would have been obvious to modify the invention to include a second back-side structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  Examiner notes it is well known to duplicate processes as well.
	In regard to claim 12, Chi (Figs. 2-11 and associated text) as modified by Murakami (paragraph 5) discloses wherein the transistor terminal comprises a source terminal and the second transistor terminal comprises a gate terminal.
	In regard to claim 13, Chi (Figs. 2-11 and associated text) as modified by Murakami (paragraph 5) discloses aligning a second back-side structure to a second conductive pin of the one or more conductive pins of the prober; and contacting, while contacting the first conductive pin to the back-side structure, the second conductive pin to the second back-side structure, wherein the second back-side structure provides electrical coupling to a test device of the die.
	In regard to claim 14, Chi (Figs. 2-11 and associated text) as modified by Murakami (paragraph 5) discloses wherein the test device comprises a chain of electrically coupled semiconductor fins.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 24, 2022